DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 was filed after the mailing date of the Notice of Allowance on November 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 26-27 and 30-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Asano et al. (EP 2708280 A1) and Hamers et al. (US 8,986,532 B2).
device for photocatalytic reduction of a substance comprising at least one reactor housing (102, 105) with a reaction plate (104) disposed therein, the reaction plate (104) and/or the reactor housing (102, 105) having a structuring (lid plate, 103, made of glass) and being insulated electrically from each other; wherein the structuring comprises at least one channel-like depression (flow path, 109) (see Abstract; figure 1 and paragraphs 0012-0050).
Additionally, Asano et al. discloses a window in the upper part (102) of the housing (see Abstract; figure 1 and paragraphs 0012-0050).
Hamers et al. discloses methods use diamond having a negative electron affinity as a photocatalyst, taking advantage of its ability to act as a solid-state electron emitter that is capable of inducing reductions without the need for reactants to adsorb onto its surface (see column 1, lines 44 through column 2, line 43; and column 2, line 47 through column 5, line 8).
	The prior art references fail to disclose or suggest a device wherein the at least one channel-like depression extends along a preferential flow direction of the liquid thin film.
Claims 27 and 30-45 depend on claim 26.
Claim 46 is drawn to a continuous method for photocatalytic reduction of a substance in a device comprising a reactor housing with reaction plate disposed therein according to claim 26. 
Claims 47-49 depend on claim 46.
Regarding claim 50, Asano et al. discloses a method for photocatalytic reduction of a substance in a device comprising a reactor housing (102, 105) with reaction plate (104) disposed therein, the reaction plate (104) and/or the reactor housing (102, 105) having a structuring (lid plate, 103, made of glass) and being insulated electrically from each other (see Abstract; figure 1 and paragraphs 0012-0050).
Additionally, Asano et al. discloses a window in the upper part (102) of the housing (see Abstract; figure 1 and paragraphs 0012-0050).

The prior art references fail to disclose or suggest a continuous method in a device wherein the reactor housing consisting, at least in regions, of a material which is transparent for radiation of a wavelength of > 180 nm, and the reaction plate having, at least in regions, a surface which comprises a material with negative electron affinity and which can be excited electronically with radiation of a wavelength of > 180 nm, in which a) a liquid and the substance to be reduced are introduced into the device such that a liquid thin film is formed on the surface of the reaction plate, through which the substance to be reduced diffuses, b) the reaction plate is irradiated with light of a wavelength of > 180 nm so that electrons are excited and emitted from the surface of the material with negative electron affinity, and c) the electrons reduce the substance to be reduced which diffuses through the liquid thin film.
Claim 51 depends on claim 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed on October 22, 2021, with respect to the objection to the specification and the 103(a) rejection of claims 26, 27, 30, 35-36 and 39-44 have been fully considered and are persuasive.  The objection to the specification and the 103(a) rejection of claims 26, 27, 30, 35-36 and 39-44 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774